Citation Nr: 1826904	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-34 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

   
THE ISSUES

1.  Entitlement to an initial compensable evaluation for a service-connected left long finger disability. 

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for tinnitus, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 



INTRODUCTION

The Veteran had honorable active service in the United States Army from October 1966 to October 1968. The Veteran received the Vietnam Service Medal, the Vietnam Campaign Medal and the Purple Heart, among other commendations.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The November 2004 decision granted entitlement to service connection for residuals of left long finger and assigned a noncompensable evaluation, effective January 9, 2004.  The Veteran submitted a timely Notice of Disagreement received in January 2005, as well as a substantive appeal received in December 2005.  The January 2014 decision declined to reopen the issue of entitlement to service connection for tinnitus.  The Veteran appealed the underlying decision in a Notice of Disagreement received in February 2014. 

In his October 2014 substantive appeal, the Veteran requested a hearing before the Board at the local RO with respect to his claim for entitlement to service connection for tinnitus.  In a September 2016 letter, the Veteran indicated that he no longer wanted a hearing before the Board.  Therefore, the request for a hearing before the Board was withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 








FINDINGS OF FACT

1.  In January 2007, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to an initial compensable evaluation for service-connected residuals of left long finger.

2.  A May 2006 rating decision denied the claim of entitlement to service connection for tinnitus; the Veteran did not appeal the decision.

3.  The evidence received subsequent to the May 2006 rating decision, by itself, or in conjunction with the previously considered evidence, does not relate to an established fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial compensable evaluation for service-connected residuals of left long finger have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2017).

2.  The May 2006 rating decision denying the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).

3.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, service personnel records, and VA and private treatment records identified by the Veteran.  No VA medical opinion or examination has been obtained in connection with the Veteran's claim; however, the duty to provide a medical examination or obtain a medical opinion applies to a claim to reopen only if new and material evidence is presented.  38 C.F.R. § 3.159(c)(4).

II.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a January 2007 written submission, the Veteran's representative informed VA of the Veteran's desire to withdraw his appeal for entitlement to an initial compensable evaluation for service-connected residuals of left long finger.  As a result, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


III.  New and Material Evidence

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

B.  Factual Background and Analysis

The Veteran's claim of entitlement to service connection for tinnitus was initially denied by the RO in a May 2006 rating decision.  Evidence considered at that time of the aforementioned rating decision consisted of service treatment records for his active service, service personnel records, statements from the Veteran, private treatment records from an Ear, Nose and Throat physician dated in March 2004, and a February 2006 VA audiological examination. 
The RO concluded that service connection for tinnitus was not warranted because the evidence failed to show that the Veteran's current tinnitus disorder was related to his active service.  The Veteran was notified of the decision and his appellate rights but did not appeal.  

In April 2013, the Veteran submitted a statement requesting that the claim of entitlement to service connection for tinnitus be reopened.  In the January 2014 rating decision on appeal, the RO declined to reopen the issue of entitlement to service connection for tinnitus.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

Since the May 2006 rating decision, the Veteran has not submitted or identified evidence demonstrating a relationship between his claimed tinnitus disorder and his active service.  In this regard, the evidence received since the May 2006 rating decision includes a VA examination report dated in September 2013, and copies of service treatment records and service personnel records.  The VA examination report addresses the Veteran's heart disorder.  The service treatment and personnel records were previously submitted and considered and are not new.  The Veteran has not made any new assertions or reiterations of the assertions of record at the time of the last prior denial.  Moreover, the Veteran has not submitted new evidence as to the ongoing presence of and treatment for tinnitus.  In fact, the Veteran has not submitted or identified any evidence demonstrating that his tinnitus disability had its onset during active service, or is otherwise related to his active service.   

In sum, the evidence received since May 2006 still does not reflect a finding of a nexus between the Veteran's current tinnitus disorder and his active service.  Thus, even if some of this evidence could, in a limited sense, be considered "new," none of the evidence is material because it provides no reasonable possibility of substantiating the claim.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Thus, the Board finds that new and material evidence has not been submitted, and the requirements of 38 C.F.R. § 3.156(a) have not been satisfied.  

In light of the aforementioned, the request to reopen a claim of entitlement to service connection for tinnitus must be denied.  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

The appeal with respect to the issue of entitlement to an initial compensable evaluation for service-connected residuals of left long finger is dismissed. 

The Board having determined that new and material evidence has not been received, the claim of entitlement to service connection for tinnitus remains closed.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


